UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1997



PAULE NADEGE MBONJI EDING; ASTRID EDING,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-218-876; A95-225-199)


Submitted:   April 20, 2005                  Decided:   May 2, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver Spring,
Maryland, for Petitioners. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Michele Y. F.
Sarko, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Sisters Paule Nadege Mbonji Eding and Astrid Eding,

natives and citizens of Cameroon, petition for review of an order

of the Board of Immigration Appeals (Board) denying their motion to

reopen its previous order affirming the immigration judge’s denial

of   asylum,    withholding    of     removal,    and     protection     under   the

Convention Against Torture.           We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the Edings’ motion.           See 8 C.F.R. § 1003.2(a) (2004).

Accordingly, we deny the petition for review on the reasoning of

the Board.      See In re: Eding, No. A95-218-876; No. A95-225-199

(B.I.A. July 15, 2004). We dispense with oral argument because the

facts   and    legal    contentions     are    adequately     presented     in   the

materials      before   the   court    and     argument    would   not    aid    the

decisional process.

                                                                PETITION DENIED




                                       - 2 -